                    Case 1:20-cv-03650-KPF Document 67-10 Filed 01/22/21 Page 1 of 5
Ventilation

Facility      Area              Finding                              Location              Date
AMKC          1 Top             dirty ceiling vent(s)                janitor's closet      24-Jun
                                dirty ceiling vent(s)                                      28-May
              4 Upper           dirty ceiling vent(s)                showers               28-May
                                dirty ceiling vent(s)                toilet area           28-May
                                partially/occluded vent              janitor's closet      20-Jul
                                partially/occluded vent                                    28-May
              Main Intake       dirty ceiling vent(s)                janitor's closet      5-May
                                dusty ceiling vent(s)                pen #3                16-Jul
                                dusty ceiling vent(s)                pen #4                16-Jul
                                no vent                              pen #6                30-Jul
                                no vent                              pen #7                30-Jul
                                partially/occluded ceiling vent(s)   janitor's closet      13-May
                                partially/occluded ceiling vent(s)                         19-May
                                partially/occluded ceiling vent(s)                         9-Jun
                                partially/occluded ceiling vent(s)   pen #2                2-Jul
                                partially/occluded ceiling vent(s)                         9-Jul
              Mod 9B            dirty vent(s)                        sleeping area         19-May
                                dusty wall vent(s)                   sleeping area         17-Jul
              Q13L              dirty vent(s)                        cell #30 (vacant)     4-May
                                dirty vent(s)                        cell #31 (vacant)     8-Jun
              W 17LA            dirty ceiling vent(s)                dayroom               26-May
                                partially/occluded ceiling vent(s)   dayroom               22-Jun
                                partially/occluded ceiling vent(s)   showers               22-Jun
                                partially/occluded ceiling vent(s)   toilet area           22-Jun
              W 17UA            dirty ceiling vent(s)                dayroom               26-May
                                dusty ceiling vent(s)                dayroom               24-Jul
                                dusty ceiling vent(s)                toilet area           22-Jun
                                dusty vent(s)                        showers               24-Jul
                                partially/occluded ceiling vent(s)   dayroom               26-May
                                partially/occluded ceiling vent(s)   showers               22-Jun
                                partially/occluded ceiling vent(s)   sleeping area         22-Jun
              Mod 1UA           partially/occluded ceiling vent(s)   cell #5 (occupied)    22-Jul
                                partially/occluded ceiling vent(s)   common area           22-Jul
                                partially/occluded wall vent(s)      cell #7 (occupied)    22-Jul
GRVC          11B               dirty wall vent(s)                   cell #20 (occupied)   11-May
                                dirty wall vent(s)                   cell #28 (vacant)     11-May
                                dirty wall vent(s)                   janitor's closet      11-May
                                dirty wall vent(s)                   showers               11-May
                                dust laden vent                      cell #30 (occupied)   20-Jul
                                no vent                              showers               20-Jul
                                partially/occluded vent              cell #30 (occupied)   20-Jul
                                partially/occluded wall vent(s)      cell #26 (vacant)     20-Jul
                                partially/occluded wall vent(s)      janitor's closet      20-Jul
                                partially/occluded wall vent(s)      showers               20-Jul
              4B                dirty ceiling vent(s)                showers               8-May
                                dirty high wall vent(s)              common area           8-May

                                                     Page 1 of 5                           PHS Findings
                   Case 1:20-cv-03650-KPF Document 67-10 Filed 01/22/21 Page 2 of 5
Ventilation

Facility      Area             Finding                                       Location                Date
                               vent(s) "covered with paper"                  cell #15 (vacant)       8-May
              7A               dirty high wall vent(s)                       common area             10-Jun
                               dirty high wall vent(s)                                               5-May
                               dirty wall vent(s)                            cell #25 (occupied)     5-May
              8A               partially/occluded (partially) wall vent(s)   cell #31 (vacant)       8-May
                               partially/occluded wall vent(s)               cell #25 (occupied)     13-Jul
                               partially/occluded wall vent(s)               cell #8 (vacant)        13-Jul
              9B               dirty high wall vent(s)                       common area             10-Jun
                               dirty high wall vent(s)                                               5-May
                               dirty wall vent(s)                            cell #17 (occupied)     10-Jun
                               dirty wall vent(s)                            cell #29 (vacant)       5-May
                               dust laden high wall vents                    common area             6-Jul
                               partially/occluded ceiling vent               showers                 6-Jul
              Intake           dirty ceiling vent(s)                         body scan/search area   13-May
                               dirty ceiling vent(s)                         pen #10                 13-May
                               dirty ceiling vent(s)                                                 6-May
                               dirty ceiling vent(s)                         pen #11                 18-May
                               dirty ceiling vent(s)                                                 8-Jun
                               dirty ceiling vent(s)                         pen #2                  18-May
                               dirty ceiling vent(s)                                                 6-May
                               dirty ceiling vent(s)                                                 8-Jun
                               dirty ceiling vent(s)                         pen #3                  13-May
                               dirty ceiling vent(s)                                                 22-Jun
                               dirty ceiling vent(s)                                                 8-Jun
                               dirty ceiling vent(s)                         pen #5                  6-May
                               dirty ceiling vent(s)                         pen #6                  13-May
                               dirty ceiling vent(s)                                                 6-May
                               dirty ceiling vent(s)                                                 8-Jun
                               dirty ceiling vent(s)                         pen #8                  18-May
                               dirty ceiling vent(s)                         pen #9                  18-May
                               partially/occluded ceiling vent(s)            body scan area          1-Jul
                               partially/occluded ceiling vent(s)            pen #9                  7-Jul
                               partially/occluded ceiling vent(s)            scanning area           14-Jul
                               partially/occluded ceiling vent(s)                                    21-Jul
                               partially/occluded ceiling vent(s)                                    29-Jul
                               partially/occluded ceiling vent(s)                                    7-Jul
                               partially/occluded ceiling vent(s)            search                  14-Jul
                               partially/occluded ceiling vent(s)                                    1-Jul
                               partially/occluded ceiling vent(s)                                    21-Jul
                               partially/occluded ceiling vent(s)                                    29-Jul
                               partially/occluded ceiling vent(s)                                    7-Jul
MDC           5 West           dirty ceiling vent(s)                         showers                 23-Jun
                               dirty wall vent(s)                            common area             27-May
                               dusty vent(s)                                 janitor's closet        29-Jul
                               partially/occluded vent                       showers                 27-May
                               partially/occluded vent(s)                    showers                 29-Jul

                                                    Page 2 of 5                                      PHS Findings
                   Case 1:20-cv-03650-KPF Document 67-10 Filed 01/22/21 Page 3 of 5
Ventilation

Facility      Area             Finding                              Location             Date
              Intake           "dried tissue papers" on vent        pen #4               25-Jun
                               dirty ceiling vent(s)                search               7-May
                               dirty ceiling vent(s)                showers              21-May
                               dirty ceiling vent(s)                                     7-May
                               dirty ceiling vent(s)                storage              21-May
                               dirty ceiling vent(s)                                     7-May
                               dirty vent(s)                        pen #7               21-May
                               dirty vent(s)                        pen #8               21-May
                               dirty vent(s)                        search               21-May
                               obstructed vent (tissue paper)       pen #8               21-May
NIC           2C               dirty vent(s)                        cell #5 (occupied)   25-Jun
                               dirty vent(s)                        cell #6 (vacant)     25-Jun
                               no vent                              storage              25-Jun
                               partially/occluded vent              cell #4 (vacant)     25-Jun
OBCC          3 Lower          dirty ceiling vent(s)                showers              14-Jul
                               dirty ceiling vent(s)                toilet area          14-Jul
                               dirty vent(s)                        sleeping area        13-May
              3 North          dirty vent(s)                        cell #12 (vacant)    5-May
                               dirty vent(s)                        cell #27 (vacant)    8-Jul
                               dirty vent(s)                        cell #8 (vacant)     10-Jun
              5 West           dirty ceiling vent(s)                3 point search       8-Jul
                               dirty ceiling vent(s)                showers              8-Jul
                               dirty vent(s)                        cell #17 (vacant)    5-May
                               dirty vent(s)                        cell #30 (vacant)    10-Jun
                               dirty vent(s)                        cell #42 (vacant)    8-Jul
                               dirty vent(s)                        cell #47 (vacant)    5-May
              7 Lower          dirty ceiling vent(s)                dayroom              14-Jul
                               dirty ceiling vent(s)                showers              14-Jul
                               dusty vent(s)                        dayroom              13-May
              Main Intake      partially/occluded ceiling vent(s)   pen #14              10-Jul
RMSC          Bldg. 1          dirty wall vent(s)                   cell #6 (vacant)     4-May
                               dusty high ceiling vent(s)           common area          4-May
              Bldg. 2          dusty high ceiling vent(s)           common area          4-May
                               dusty high wall vent(s)              common area          4-May
                               dusty vent(s)                        cell #6 (vacant)     13-Jul
                               paint on vent(s)                     cell #12 (vacant)    4-May
                               paint on vent(s)                     cell #7 (vacant)     4-May
              Intake           dirty ceiling vent(s)                search               12-Jun
                               dirty vent(s)                        showers              31-Jul
                               dusty ceiling vent(s)                search               22-Jun
RNDC          5 Lower S        dirty vent(s)                        cell #10 (vacant)    7-May
                               dirty vent(s)                        janitor's closet     23-Jun
              6 Upper S        "vent noted painted"                 cell #3 (vacant)     12-May
                               dusty vent(s)                        showers              12-May
                               partially/occluded vent              cell #3 (vacant)     13-Jul
                               partially/occluded vent              cell #5 (vacant)     13-Jul

                                                    Page 3 of 5                          PHS Findings
                    Case 1:20-cv-03650-KPF Document 67-10 Filed 01/22/21 Page 4 of 5
Ventilation

Facility      Area              Finding                              Location              Date
                                partially/occluded vent              showers               13-Jul
                                vent "clogged with paint"            cell #5 (vacant)      12-May
VCBC          3CB               dirty ceiling vent(s)                common area           20-May
                                dirty ceiling vent(s)                janitor's closet      20-May
                                dirty ceiling vent(s)                showers               20-May
                                dirty high wall vent(s)              common area           23-Jun
                                dirty wall vent(s)                   cell #2L (vacant)     23-Jun
                                dirty wall vent(s)                   cell #L1 (vacant)     20-May
                                dirty wall vent(s)                   cell #L3 (occupied)   20-May
                                dusty vent(s)                        common area           30-Jul
                                partially/clogged vent(s)            cell #24L (vacant)    30-Jul
                                partially/occluded vent              cell #5U (occupied)   23-Jun
              Intake            dirty ceiling vent(s)                common area           12-Jun
                                dirty ceiling vent(s)                                      20-May
                                dirty ceiling vent(s)                                      29-May
                                dirty ceiling vent(s)                                      7-May
                                dirty ceiling vent(s)                janitor's closet      12-Jun
                                dirty ceiling vent(s)                                      20-May
                                dirty ceiling vent(s)                                      29-May
                                dirty ceiling vent(s)                                      7-May
                                dirty ceiling vent(s)                pen #11               12-Jun
                                dirty ceiling vent(s)                                      20-May
                                dirty ceiling vent(s)                pen #12               12-Jun
                                dirty ceiling vent(s)                                      7-May
                                dirty ceiling vent(s)                pen #14               12-Jun
                                dirty ceiling vent(s)                                      20-May
                                dirty ceiling vent(s)                pen #3                20-May
                                dirty ceiling vent(s)                pen #4                20-May
                                dirty ceiling vent(s)                                      29-May
                                dirty ceiling vent(s)                pen #5                29-May
                                dirty ceiling vent(s)                                      7-May
                                dirty ceiling vent(s)                pen #6                29-May
                                dirty ceiling vent(s)                                      7-May
                                dirty ceiling vent(s)                pen #7                29-May
                                dirty ceiling vent(s)                pen #8                7-May
                                dirty ceiling vent(s)                toilet area           12-Jun
                                dirty ceiling vent(s)                                      20-May
                                dirty ceiling vent(s)                                      29-May
                                dirty ceiling vent(s)                                      7-May
                                dusty ceiling vent(s)                janitor's closet      25-Jun
                                dusty vent(s)                        common area           16-Jul
                                dusty vent(s)                                              30-Jul
                                dusty vent(s)                                              9-Jul
                                dusty vent(s)                        pen #2                30-Jul
                                dusty vent(s)                        pen #9                9-Jul
                                partially/occluded ceiling vent(s)   common area           25-Jun

                                                     Page 4 of 5                           PHS Findings
                  Case 1:20-cv-03650-KPF Document 67-10 Filed 01/22/21 Page 5 of 5
Ventilation

Facility      Area                 Finding                              Location           Date
                                   partially/occluded vent              showers            25-Jun
              2BA                  dusty vent(s)                        sleeping area      16-Jul
West Facility CDU Intake (Sp. 5)   dusty ceiling vent(s)                pen #8             24-Jun
              Main Intake          dust laden ceiling vent              showers            31-Jul
                                   no vent                              janitor's closet   24-Jul
                                   no vent                                                 31-Jul
                                   no vent                              pen #3             24-Jul
                                   no vent                                                 31-Jul
                                   partially/occluded ceiling vent(s)   common area        24-Jul
                                   partially/occluded ceiling vent(s)                      31-Jul




                                                        Page 5 of 5                        PHS Findings
